Citation Nr: 1441878	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R. H.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1974 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's Parkinson's disease is related to service, to include environmental exposures therein.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he suffers from Parkinson's disease that is directly related to in-service exposures, to include radar, radiofrequency radiation and synthetic oil.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2013).

Establishing entitlement on a direct basis generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
  
Here, the record clearly establishes a current disability.  Private treatment records show the Veteran first experienced symptoms of Parkinson's disease (PD) sometime between 1987 and 1994 (based on varying reports of the onset of symptoms), received treatment for symptoms as early as 1994, and was ultimately diagnosed with the disease around December 1998.  Subsequent private and VA records note the Veteran's condition to be "early onset PD."  

Regarding in-service exposures claimed by the Veteran, in a detailed written statement dated in May 2007, and during his July 2014 hearing, the Veteran provided testimony regarding the nature of his duties in service, during which time he worked on an electronic warfare system that jammed radar and communications so that planes could reach their target and return home.  He provided written and lay testimony regarding exposure to radar, radiofrequency (RF) radiation, microwaves, and DC200 - a synthetic dielectric oil.  His DD Form 214 confirms his military occupational specialty was an electronic warfare system specialist.  Also during the July 2014 hearing, R. H., an individual who roomed with the Veteran and served in a similar capacity, offered testimony in support of the Veteran's account of duties, and the nature of the exposures to which he and the Veteran were subjected to in service, to include radiation, without provision of dosimeter badges.  

Given the nature of the in- service and post-service training and work in the fields of avionics, radar, telecommunications, power supplies, and/or sonar systems, as recounted by the Veteran and R.H. during the July 2014 hearing, the Board finds that they are competent to testify as to their personal knowledge of exposures in service, to include radar and synthetic oil.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).

Thus, the remaining question is whether there is a nexus between the Veteran's Parkinson's disease and his in-service exposures.  Here, the Veteran has submitted a prior July 1997 Board decision and two medical opinions in support of his claim.  

Regarding the July 1997 Board decision, while not controlling here and not specific to this Veteran, it does present a somewhat similar fact pattern as is present in this case and tends to provide some persuasive support for this case.  Specifically, both the veteran who was the subject of the July 1997 Board decision and the current Veteran have been diagnosed with Parkinson's disease at an early age, and worked with radar systems during service.  While not entirely on point, the July 1997 decision does contain positive medical evidence to support an association between early onset Parkinson's in that veteran, and environmental exposures in service, which reportedly included radar systems.  Of particular interest in that earlier Board decision is a discussion of two private medical opinions and one VA opinion that collectively indicate that the probability of occurrence of Parkinson's disease at a relatively young age of 35 is very low.  Indeed, the opinions noted that the young age of onset was "unlikely" or "very unusual," and the VA examiner suggested the existence of "an environmental influence of uncertain type."  As the medical evidence relied upon by the Board in July 1997 to grant that earlier veteran's claim is specific to that veteran, it is insufficient, alone, to serve as the basis for a grant here.  Nevertheless, the circumstances are very similar.

Also in support of his claim, the Veteran submitted an October 2008 opinion from his treating private neurologist, who expressed his belief that the Veteran's "Parkinson's disease is service connected."  In support of his finding, the private neurologist noted consideration of the July 1997 Board decision and the medical opinion evidence discussed therein.  He noted that the opinion in the prior Board decision was offered by a specialist in neurology and movement disorder, who deemed that there was an association between the work of that veteran and onset of Parkinson's disease at a young age.  This Veteran's private neurologist found that the Veteran "also fits into that category."  Similarly, in a separate October 2008 opinion, a VA neurologist addressed the prior Board decision and opined that "due to the early age onset of his degenerative d/o it is probable that the exposure while in service contributed to his condition."  While the private and VA October 2008 opinions rely on medical evidence pertaining to another veteran, the Board finds it probative that the private and VA neurologists both found the Veteran's case to be sufficiently similar to that veteran's so as to provide positive opinions in support of this claim.

The Board is cognizant that in March 2010, the VA Director of Radiation and Physical Exposures opined that it is unlikely that the Veteran's Parkinson's disease can be attributed to occupational ionizing radiation exposure while in the military.  However, that opinion is only probative as to the specific exposure of ionizing radiation, and does not adequately address non-ionizing radiation, nor does it account for other in-service exposures, including synthetic oil.  In any event, the Board finds that, even considering the negative March 2010 opinion, the evidence is at least in relative equipoise.

Thus, after resolving all doubt in favor of the Veteran based on the facts and evidence presented in this case, the Board finds that service connection for Parkinson's disease is warranted.


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


